Citation Nr: 0713556	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for loss of sense of 
smell.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on appeal

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 1991 rating decision denied service 
connection for the loss of sense of smell.

2.  The evidence pertaining to the loss of sense of smell 
submitted subsequent to the August 1991 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The veteran is currently unable to smell, and this has 
been related by a medical professional to active service.  
CONCLUSIONS OF LAW

1. The RO's August 1991 decision, that denied service 
connection for the veteran's loss of sense of smell, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for his loss of sense 
of smell. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The veteran's loss of sense of smell was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the last final denial, a number of medical treatment 
records and lay statements have been submitted.  This 
evidence is new because it was not previously associated with 
the file, and it is material because nexus opinions are 
raised in both the medical and the lay evidence, and this 
raises a reasonable possibility of substantiating the claim.  
Based on this evidence, the veteran's claim is reopened.

The new and material evidence also satisfies the three 
requirements for service connection.  Service connection 
requires: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

A diagnosis of the veteran's loss of his sense of smell has 
been most recently documented in an October 2004 VAMC 
treatment note.  The veteran contends he lost his sense of 
smell in service when he was treated for headaches during 
training at Camp Robertson in 1953, as the result of the 
ingestion of gas from a faulty gas mask.  The veteran states 
his headaches were remedied with an injection between the 
eyes.  The veteran states that ever since the injection was 
administered, he has been unable to smell.  While there is no 
direct evidence of in-service incurrence of this condition, a 
lay statement from a fellow soldier who served with the 
veteran at Camp Robertson in 1953 supports the veteran's 
contentions.  In addition, a lay statement from the veteran's 
daughter supports the veteran's account.  The veteran is 
competent to describe what happened to him in service and his 
testimony is credible as well as that provided by the 
supporting witness statements submitted in this case.  

There are also two positive nexus opinions from objective 
medical providers on this issue.  In a September 2004 VAMC 
treatment record, the veteran described the injection he 
received in service and the subsequent loss of his ability to 
smell.  The medical provider found that "it is as likely as 
not that this information is a [sic] accurate account of the 
event."  The same VAMC provider included "loss of smell yrs 
ago after injection between the eyes while in the military" 
in the assessment portion of an October 2004 treatment note.  
For all of these reasons, service connection is granted as to 
the veteran's loss of his sense of smell.



Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence issue is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of this claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determinations reached in this claim, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection the veteran's loss of 
his sense of smell is reopened, and service connection for 
the veteran's loss of his sense of smell is granted.


REMAND

The veteran additionally seeks service connection for 
hypertension, sinusitis, a right knee condition, and a left 
knee condition.  The veteran's claims regarding hypertension 
and sinusitis were reopened in a September 2001 rating 
decision, however, the veteran did not appeal this decision 
and it became final.  Therefore, in order to pursue those 
claims, the veteran will have to provide evidence that is new 
and material.  Presently however, a review of the file 
reveals a need for further development.  

There is a single service medical record associated with the 
file, the veteran's separation examination.  The file 
contains several indications that additional relevant service 
medical records exist, but are missing.  For example, in an 
October 2004 letter the veteran requested his records be 
retrieved from the 1953 Boot Camp at the Camp Robinson 
(California) Military Treatment Facility.  The veteran states 
he was admitted for five days as an inpatient there during 
that time.  Further, at the hearing the veteran testified to 
an incident during basic training in which he was provided a 
defective gas mask during gas chamber training.  The veteran 
has stated his sinus problems may be related to this 
incident.  Additionally, VA must attempt to obtain veteran's 
personnel file.  It does not appear the veteran's personnel 
records have ever been requested.  In relation to his service 
connection claims for his right and left knee conditions, in 
October 2005 the veteran submitted VA Form 21-4138 and stated 
he was given a "light duty slip" in service due to these 
conditions.  Record of this may exist in the personnel file.  
In an August 1991 Form 21-4138 the veteran specifically 
requested his personnel file be obtained. 

The file shows that in 1991 several attempts were made to 
retrieve these records but that they may be missing or may 
have been destroyed in the 1973 National Personnel Record 
Center (NPRC) fire in St. Louis, Missouri.  VA has a 
heightened duty to assist the veteran in developing his claim 
in this circumstance. See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The file does not clearly indicate the 
resolution of these inquiries and the determined status of 
the records, such as whether they are considered missing, 
whether they have been misplaced, or whether they have been 
destroyed.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

It further appears there are private medical records to 
obtain.  At the hearing the veteran testified that private 
treatment records pertaining to his claims exist, but that he 
has been told he cannot have the records because the treating 
physician is retired. Under VA's duty to assist, a reasonable 
effort to obtain records outside the custody of the federal 
government is defined as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  38 C.F.R. § 3.159(c)(1) (2006).  VA 
must attempt to obtain these records in compliance with this 
regulation.

Moreover, a medical opinion is required as to the veteran's 
claim for hypertension.  The veteran currently has 
hypertension, most recently documented in an October 2005 
VAMC treatment note, and the veteran's separation examination 
shows he had elevated blood pressure on separation from 
service.  A medical opinion is necessary in order to 
determine whether the veteran's high blood pressure in 
service is related to his current hypertension.

Finally, with regard to the veteran's claims for hypertension 
and sinusitis the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  The November 2004 
letter in this regard is insufficient.  The letter does not 
inform the veteran as to the basis for the prior final denial 
for each claim, or of what evidence would be necessary to 
substantiate each claim.  For the hypertension claim, 
examples of such evidence might include probative evidence 
showing the existence of hypertension in service or within 
one year of discharge, and/or records of post-service 
continuity of symptoms, and a medical nexus opinion tying the 
veteran's current hypertension to service.  For the sinusitis 
claim, examples of such evidence might include probative 
evidence showing the existence of sinus problems, and/or 
records of post-service continuity of symptoms, and a medical 
nexus opinion tying the veteran's current sinusitis to 
service and providing discussion as to whether it is or is 
not related to the gas chamber training in service as 
contended.  Such adequate notice must be provided.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the full and complete 
definitions of new and material evidence, 
and of the unique character of the 
evidence required to reopen each of his 
previously adjudicated claims for service 
connection for hypertension and 
sinusitis. 

2.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the National Personnel Records 
Center.  Associate all such records with 
the veteran's claim folder.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain any and all 
non-duplicative private treatment records 
pertaining to his claims.  Thereafter, 
the RO should attempt to obtain those 
records.  If it is determined that the 
records are not available, VA's efforts 
must be fully documented for the record.  

4. Schedule a VA examiner to review the 
veteran's claim for hypertension.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, especially the separation 
examination report 


indicating the veteran had high blood 
pressure, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
hypertension had its onset during service 
or is causally related to active service 
in any other way.  Ask the examiner to 
provide this opinion without a physical 
examination of the veteran, unless the 
examiner determines such an examination 
is necessary to render the requested 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
 
5. Readjudicate the claims at issue. If 
the claims remain denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


